EJ-001

 

ATTORNEY OR PARTY WITHOUT ATTORNEY (Nanna, adtiress, Stata Bar awnber ane
felaphone number):

Recording requested by and ralum 1a
Michael C. Fallon, SBN 088313
Attorney at Law

100 F Street, Ste 219
Santa Rosa, CA 95404

T: (707) 546-6770
amore JUOGMENT

ASSIGNEE OF
CREDITOR [_] RECORD

 

SUPERIOR COURT OF CALIFORNIA, COUNTY OF

street aporess. United States Bankruptcy Court
Northern District of California
99 South E Street

Santa Rosa, California 95404

MAILING ADDRESS
CITY AND ZIP CODE
BRANCH NAME

 

FOR RECORDER'S USE ONLY

 

PLAINTIFF: Jn re:

DEFENDANT: Mira Herman

CASF NUMBER

09-12616

 

ABSTRACT OF JUDGMENT—CIVIL
AND SMALL CLAIMS

 

[__] Amended

 

1. The judgment creditor | assignee of record

applies for an abstract of judgment and represents the following:

a. Judgment debtor's

Name and last known address
Mira Herman

312 Grandview Road

Scbastopol, CA 95472

b. Driver's license no. (last 4 digits] and state:
c. Social security no. [last 4 digits]:

 

 

——

¥_} Unknown
¥_} Unknown

 

 

 

 

 

d, Summons or notice of entry of sister-state judgment was personally served or

mailed to (name and address):

2 [__} information on additional judgment
debtors is shown on page 2.

3. Judgment creditor (name and address):
Michael C. Fallon, 100 E Street, Suite 219
Santa Rosa, CA 95404

Mate: June 21, 2019
Michael C. Fallon

(TYPE OR PRINT NAME)

§ Total amount of judgment as entered or last renewed:

$ 44,355

7. All judgment creditors and debtors are listed on this abstract.

8 a. Judgment entered on (date): 12/15/10
b. Renewal entered on (date):

9. [1] This judgment is an installment judgment.

 

[SEAL]

 

FOR COURT USE ONLY

 

4. [__] Information on additional judgment

creditors is shown on page 2.

5. C_] Original abstract recorde

a. Date:
b. Instrument 4

  
  

10. | An | execution lien L] attachment lien

is endorsed on the judgment as foliows:

a. Amount: $

b. In favor of (name and address):

41. Astay of enforcament has
a. [_] not been ordered by the court.

b. [[_] been ordered by the court effective until

(date):

[__] | certify that this is a true and correct abstract of

 

This abstract issued on (date):

Llar\ao\a

 

 

 

 

 

the judgment emtered in this action. ~
a Ace We RD EMMO} is attache

EMMONS , Clev of Court
clare By Laglioe punlAc4

 

 

, Deputy
Form Adopted for Mandatory Use ABSTRACT OF JUDGMENT—CIVIL Page 1 af2
200" [Rev dary 1, 2008} AND SMALL CLAIMS eee eee Te TOD 190

Case: 09-12616 Doc#119 Filed: 06/21/19 Entered: 06/21/19 14:47:51 Page 1 of 2

 
 

PLAINTIFF: In re:

 

 

CASE NUMBER
ae 09-12616
DEFENDANT: Mira Herman
NAMES AND ADDRESSES OF ADDITIONAL JUDGMENT CREDITORS:
13. Judgment creditor (name and address): 14. Judgment creditor (name and address).

15 [_] Continued on Attachment 15.

INFORMATION ON ADDITIONAL JUDGMENT DEBTORS:

16 Name and last known address 17

Name and last known address

 

 

 

 

Driver's license no. [last 4 digits] Driver's license no. [last 4 digits]
and state: (__] Unknown and state: [ ] Unknown

Social security no. [last 4 digits]: [_] Unknown Social security no. [last 4 digits}: [_] Unknown
Summons was personally served at or mailed to (address).

Summons was personaily served at or mailed to (address).

18 Name and last known address 19. Name and last known address

= ee _
|

Driver's license no. (last 4 digits) Driver’s license no, [last 4 digits]
and state: [J Unknown and state: [J Unknown

Social security no. [last 4 digits): Unknown Social security no. {last 4 digits]: [J Unknown

 

 

 

Summons was personally served at or mailed to (address): Summons was personally served at or mailed to (address)

20. C_] Continued on Attachment 20.

EJ-001 (Rav January 1 2008)

ABSTRACT OF JUDGMENT—CIVIL Page 2 of 2
AND SMALL CLAIMS

Case: 09-12616 Doc#119 Filed: 06/21/19 Entered: 06/21/19 14:47:51 Page 2 of 2

 
